Citation Nr: 0707861	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  96-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina
 

THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by neck pain.  

2.  Entitlement to service connection for a low back 
disability, to include due to an undiagnosed illness.

3.  Entitlement to service connection for visual impairment, 
to include blepharitis, as due to an undiagnosed illness.  

4.  Entitlement to service connection for streptococcal 
infection as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his mother


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968, and from November 1990 to May 1991.  During the 
second tour of active duty, the veteran served in the 
Southeast Asia Theater of Operations during the Persian Gulf 
War.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

A December 1993 rating decision denied claims of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), depression, memory loss and brain damage; a lung 
condition including pneumonia; a skin rash/skin cancer; 
hearing loss; tinnitus; low back pain; neck pain; and 
disabilities secondary to exposure to radiation, 
petrochemicals and biological warfare.  

A January 1994 rating decision denied additional claims of 
entitlement to service connection for fatigue; headaches; 
carpal tunnel syndrome; peripheral neuropathy of the upper 
extremities; and peripheral neuropathy of the lower 
extremities.  

In September 1997, the RO denied claims of entitlement to 
service connection for cervical radiculopathy; blepharitis 
claimed as light sensitivity and poor vision; bronchitis and 
chest pain claimed as breathing difficulty; beta-homolytic 
Streptococcus B disease; right lumbar radiculopathy; sexual 
dysfunction; gastroesophageal reflux disease claimed as 
gastrointestinal problems and diarrhea; porphyria cutanea 
claimed as skin disorders; generalized arthritis; and 
streptococcal disease with cerebral arteritis.  Many of these 
claims were considered under the theory that each claimed 
disability represented a manifestation of undiagnosed 
illness.  See 38 U.S.C.A. § 1118 (West 2002).

In a decision dated September 2002, the Board dismissed the 
following service connection claims on the grounds that the 
veteran failed to timely perfect his appeal: disability 
manifested by neck pain, other than as due to undiagnosed 
illness; disability manifested by low back pain, other than 
as due to undiagnosed illness; tinnitus; mental impairment, 
to include PTSD, memory loss and brain damage, other than as 
due to undiagnosed illness; peripheral neuropathy of the 
lower extremities, other than as due to undiagnosed illness; 
and peripheral neuropathy of the upper extremities, other 
than as due to undiagnosed illness.  The Board deferred 
adjudication of the remaining claims in order to conduct 
additional development pursuant to its authority under 
38 C.F.R. § 38 C.F.R. § 19.9.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated portions of 
38 C.F.R. § 19.9(a)(2) that authorized the Board to review 
newly obtained evidence absent initial review by the RO.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d. 1339 (Fed. Cir. 2003).  In October 2003, the Board 
remanded to the RO the claims for which it conducted 
additional development pursuant to the DAV decision.

On March 25, 2004, the Court of Appeals for Veterans Claims 
(CAVC) vacated and remanded the claims dismissed in the 
Board's September 2002 decision pursuant to a Joint Motion 
for Remand.  The Secretary and the appellant agreed to the 
terms that a timely substantive appeal was not required in 
this case as the RO failed to "close" the appeal for 
failure to respond to a Statement of the Case (SOC).  Thus, 
the Board was deemed to have jurisdiction to decide the 
claims it attempted to dismiss in September 2002.

The appeal returned to the Board in February 2005.  At that 
time, service connection was granted for neurotoxic injury 
manifested by organic brain damage, peripheral neuropathy of 
the upper and lower extremities, multiple joint pain, 
tinnitus, headaches, chronic fatigue and chronic diarrhea.  
Moreover, noting that there was a medical opinion of record 
finding that the veteran is totally disabled due to such 
disabilities, the Board referred to the RO a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  
Also in the February 2005 decision, the Board remanded the 
issues of entitlement to service connection for GERD, sexual 
dysfunction, visual impairment, streptococcal infection and a 
skin disorder as due to undiagnosed illness so that 
additional development could be accomplished.  

In an October 2005 rating action, the RO effectuated the 
awards granted by the Board in February 2005.  Specifically, 
the October 2005 rating decision implemented service 
connection for major depressive disorder, generalized anxiety 
disorder with panic attacks, neuropsychiatric disorder, to 
include PTSD, memory loss and brain damage; peripheral 
neuropathy, right lower extremity; peripheral neuropathy, 
left lower extremity; tinnitus; chronic diarrhea, 
gastroesophageal reflux disease with chronic esophagitis and 
reflux disease; headaches; peripheral neuropathy, right upper 
extremity; peripheral neuropathy, left upper extremity; and 
multiple joint pain.

A subsequent rating decision in September 2006 awarded 
service connection for bronchitis, claimed as breathing 
difficulty; porphyria cutanea tarda, claimed as a skin 
disorder; and sexual dysfunction.  

During the pendency of the appeal, the veteran withdrew his 
claims of entitlement to service connection for hearing loss 
and for carpal tunnel syndrome in a bound submission received 
in November 1998.  

Based on all of the foregoing, the only issues remaining for 
consideration are those listed on the title page of this 
decision.  Moreover, it is noted that, because the veteran 
now has combined disability evaluation of 100 percent, the 
claim of entitlement to TDIU referred back to the RO in 
February 2005 has been mooted.  Indeed, a veteran in receipt 
of a 100 percent schedular rating is not entitled to TDIU as 
well.  Green v West, 11 Vet. App. 472, 276 (1998).  


FINDINGS OF FACT

1.  Arthritis of the cervical spine with painful motion was 
objectively demonstrated in November 1991, less than one year 
after separation from service.

2.  The competent evidence does not demonstrate any 
unexplained low back symptoms, aside from joint pain for 
which the veteran is already service connected.

3.  The competent evidence does not demonstrate that any 
current eye disability is a sign or symptom of an undiagnosed 
illness.

4.  The competent evidence does not demonstrate any 
unexplained throat symptomatology.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine is presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).

2.  A disability manifested by low back pain (as distinct 
from the veteran's service-connected joint pain) was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2006).

3.  Visual impairment, to include blepharitis was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2006).

4.  Streptococcal infection was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, such notice was provided in a subsequent November 
2006 communication.  In any event, because the instant 
decision denies the veteran's service connection claim, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decisions, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Documents associated with a disability 
determination of the Social Security Administration (SSA) are 
also of record.  Additionally, lay statements from family and 
friends are associated with the claims folder.  Moreover, the 
veteran's own statements in support of his appeal, to include 
testimony provided at an August 2005 hearing before the RO 
are affiliated with the claims folder.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran is claiming entitlement to service connection for 
a disability manifested by neck pain, a low back disability, 
visual impairment including blepharitis and streptococcal 
infection, all due to an undiagnosed illness.

It is noted that the medical evidence indicates arthritis of 
the cervical and lumbar spine.  Therefore, as a preliminary 
matter the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   

In the present case, there is no evidence of lumbar arthritis 
within the applicable presumptive period.  However, clinical 
records from a private physician reflect that the veteran was 
seen in November 1991 with complaints of neck pain and 
stiffness following a skiing accident in the winter of 1990.  
A November 1991 x-ray does reveal degenerative changes of the 
cervical spine at C6-C7, with disc space narrowing and large 
posterior osteophytes.  This was approximately six months 
following his final separation from service in May 1991.  
While motion of the spine was not specifically reported at 
that time, it was noted that he complained of stiffness and 
pain.  Under Diagnostic Code 5010 referring to rating 
traumatic arthritis under Diagnostic Code 5003, painful 
motion is sufficient to warrant a 10 percent rating.  
Accordingly, arthritis of the cervical spine is presumed to 
have been incurred during active service.  

With respect to direct service connection, such is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The service medical records fail to show any complaints or 
treatment for low back pain.  Records during the veteran's 
second tour of duty do show complaints of sore throat in May 
1991, with a diagnosis of pharyngitis.  His symptoms were of 
3 days duration.  However, the evidence does not demonstrate 
any chronic disability manifested by sore throat.  The 
medical records during active service also fail to 
demonstrate any chronic eye disability.  Rather, an isolated 
instance of eye treatment is shown in 1990, with no continued 
complaints in service or proximate to discharge.  Moreover, 
no competent evidence of record causally relates current 
lumbar, throat or eye disabilities to active service.  For 
these reasons, a grant of direct service connection is not 
for application.     

The Board will now address the veteran's primary contention, 
that his claimed disabilities are the result of an 
undiagnosed illness.  In this regard, a Persian Gulf veteran 
shall be service-connected for objective indications of 
qualifying chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A 
Persian Gulf veteran is a veteran who had active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).  Furthermore, the qualifying chronic 
disability must have become manifest to a degree of 10 
percent or more during service or not later than December 31, 
2006.  Moreover, the condition must be chronic, meaning it 
must have existed for 6 months or more.  See 38 C.F.R. 
§ 3.317(a)(4).  

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

It is observed that the veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and as such he is a Persian Gulf Veteran.  See 38 C.F.R. 
§ 3.317(d)(1).  Thus, the first element of presumptive 
service connection under 38 C.F.R. § 3.317 has been 
satisfied.  However, the remaining elements have not been 
met, as will be explained below.  

Again, joint pain is identified as being a sign or symptom 
that may be a manifestation of an undiagnosed illness or 
medically unexplained chronic multi- symptom illness under 
38 C.F.R. § 3.317(b)(3).  However, this cannot serve as a 
basis for a grant of service connection for low back pain 
here.  Indeed, an October 2005 rating decision has already 
granted service connection for joint pain.  In this regard, 
the Board calls attention to 38 C.F.R. § 4.14, which 
prohibits the evaluation of the same disability under various 
diagnoses, known as pyramiding.  Thus, the evidence would 
need to show  lumbar symptomatology separate and apart from 
the service-connected joint pain that is not attributable to 
a known clinical diagnosis.  Here, a January 2003 VA 
examination showed the lumbar spine was found to be normal at 
that time.  Additionally, outpatient treatment records 
throughout the duration of the appeal, while showing some 
complaints referable to joint pain, do not establish any 
other unexplained symptoms.  Simply put, there is nothing to 
suggest any undiagnosed illness of the lumbar spine aside 
from that associated with joint pain, for which service 
connection is already in effect.  

It is noted that vision and throat problems are not among the 
signs and symptoms of undiagnosed illnesses under 38 C.F.R. 
§ 3.317(b).  However, the list of signs and symptoms is not 
exclusive, thus presumptive service connection remains 
possible here.  However, the evidence reveals no eye 
symptomatology attributed to an undiagnosed illness.  Indeed, 
a March 2006 VA clinical record noted atherosclerotic changes 
of both eyes, low risk glaucoma, and presbyopia.  Therefore, 
the veteran's eye disabilities have been diagnosed as known 
illnesses.  For this reason, presumptive service connection 
of an eye disability based on undiagnosed illness is not 
appropriate here.  (Moreover, it is noted that the veteran's 
presbyopia is a congenital or developmental defect that is 
not a recognized disability for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c)). 

The evidence also fails to show that any current throat 
disability is due to an undiagnosed illness.  In fact, the VA 
examiner at the veteran's December 2005 sinus examination 
stated that the veteran's chronic throat irritation was most 
likely secondary to esophageal reflux.  There were no chronic 
streptococcal sequelae at that time.  

Because the veteran's throat symptomatology has been 
identified as being secondary to a known disability, 
presumptive service connection under 38 C.F.R. § 3.317 is not 
appropriate.  Moreover, as the veteran's service-connected 
gastrointestinal disability is evaluated under Diagnostic 
Code 7346, which contemplates regurgitation, any throat 
symptoms associated therewith are found to be contemplated in 
that rating assignment.  Thus, to award a separate evaluation 
for sore throat here would violate the rule against 
pyramiding set forth under 38 C.F.R. § 4.14, because it is 
already being accounted for in the veteran's gastrointestinal 
rating assignment.  

In conclusion, the evidence of record fails to show that any 
current lumbar, eye or throat disabilities are causally 
related to active service.  The evidence further fails to 
demonstrate that such disabilities are the result of an 
undiagnosed illness contracted during the veteran's service 
in the Persian Gulf.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for arthritis of the neck is granted.

Service connection for a low back disability is denied.

Service connection for visual impairment is denied.  

Service connection for streptococcal infection is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


